DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 11/10/2021, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejections of claims 1 and 3-10 have been withdrawn.

Allowable Subject Matter
Claims 1 and 3-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
Osecky et al. (US 20020101714 A1), hereinafter "Osecky", is still considered to be the closest prior art of record.
Regarding Claim 1, Osecky teaches an assembly for detecting an intrusion into an appliance, wherein, the appliance including at least one chamber, at least one wall relating to one and the same chamber being designed so as to form a chamber opening allowing to access at least one appliance chip (Osecky, Fig. 1 and [0016], Computer system 10 is enclosed in a case, which is represented by box 12. System 10 includes central processing units (CPUs) 14 and 16; also see Fig. 1 and note that the openings of box 12 are formed by the case fans 24 and 26), the assembly including at least one baffle, the at least one baffle being, each, disposed at the chamber opening (Osecky, Fig. 1 and [0019], fans 24, and 26; Note, Examiner considers fan blades as baffles that regulate the temperature within the box/system; also see Fig. 1 24 and 26), the assembly including at least one chip, the chip comprising a baffle manager (Osecky [0019] fan health signals 30, 32, 34, and 36 are coupled between fan monitoring and control unit 28), the baffle manager is configured to:
- detect whether the baffle movement is or is not slowed or blocked during the appliance chip operation (Osecky Fig. 2 52 Detect Fan Obstruction; also see [0037] At block 52 of flowchart 50, a fan obstruction is detected. This can be accomplished using any of the methods described above, such as detecting a sudden change in fan speed or fan current, or a rise in temperature.); and
- send, only if the baffle movement is slowed or blocked during the appliance chip operation, to the at least one appliance chip or at least one device, at least one predetermined signal for alerting the at least one appliance chip or the at least one device (Osecky [0019] Accordingly, fan health signals 30, 32, 34, and 36 are coupled between fan monitoring and control unit 28 and fans 20, 22, 24, and 26, respectively, thereby allowing unit 28 to monitor the fan health signals to detect fan obstructions; also see [0032] Such a fan could include appropriate logic that would reverse the fan direction upon detecting a sudden increase in air speed, and an audible alarm that alerts the operator of an 
obstruction.); or
- take, only if the baffle movement is slowed or blocked during the appliance chip operation, at least one predetermined action (Osecky Fig. 2 54; also see [0038] Next, control passes to block 54, where an attempt is made to clear the obstruction. This step can be as simple as stopping the fan, waiting a period of time, and restarting the fan. Alternatively, the fan direction can be reversed, and the fan speed can be increased. This sequence can be repeated several times to clear the obstruction, and the success of the attempts can be evaluated using the same methods that were used to initially detect the obstruction.).
Osecky, as best understood by the Examiner, when considered alone and in combination with the other prior art of record, does not teach or fairly suggest causing the at least one baffle to move repeatedly between a first and a second position with respect to the chamber opening, during an operation of the at least one appliance chip, wherein the first position includes a position that is substantially closed with respect to the chamber opening and the second position includes a position that is at least partially open with respect to the chamber opening.

Claim 10 is analogous to claim 1 and is therefore allowable for similar reasoning. Claims 3-9 are allowed by virtue of their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoneda (JP 4295416 B2) discloses Automatic Drainage Blockage Avoidance Facility.
Zhang (CN 209483181 U) discloses a New Intelligent Unit Door.
Luna HSM Product Overview (SafeNet Inc., 007-011136-007, 04 July 2014) discloses an appliance with baffled vents and other paths into the unit (see p. 49).
Easter et al. (FIPS 140-3, Section 5 – Physical Security, National Institute of Standards and Technology, 28 September 2005) discloses Physical security of a cryptographic module, including ventilation holes/slits inhibited via baffles (see p. 16).
Waggamon (US 5428923 A) discloses Fail Safe Obstruction Detector for Door Operators and Door Operator System Incorporating Such Detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	01/05/2022

/DANIEL R MILLER/               Primary Examiner, Art Unit 2863